       Case 2:20-cv-02070-KHV-JPO Document 1 Filed 02/21/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANDREA HILL, by and through her mother              )
Diane Hill, Guardian and Conservator                )
                                                    )
                      Plaintiff,                    )
                                                    )       Case No.: 2:20-cv-02070
v.                                                  )
                                                    )
WALMART, INC., previously known as                  )
Walmart Stores, Inc., d/b/a Walmart                 )
Neighborhood Market,                                )
                                                    )
                      Defendant.                    )
                                                    )

                                   NOTICE OF REMOVAL

       TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF KANSAS

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Walmart, Inc. (hereinafter

referred to as “Defendant” or “Walmart”) hereby removes to the United States District Court for

the District of Kansas the action styled Andrea Hill, by and through her mother Diane Hill,

Guardian and Conservator v. Walmart, Inc. f/k/a Walmart Stores, Inc. d/b/a Walmart

Neighborhood Market, Case No. 20CV00475, from the District Court of Johnson County, Kansas.

Defendant states the following in support of removal:

                                   STATE COURT ACTION

       1.      On January 27, 2020, Plaintiff Andrea Hill (“Plaintiff”) commenced this matter by

filing her Petition in the case styled Andrea Hill, by and through her Mother Diane Hill, Guardian

and Conservator v. Walmart, Inc. formerly known as Walmart Stores, Inc. d/b/a Walmart

Neighborhood Market, Case No. 20CV00475, in the District Court of Johnson County, Kansas.

(the “State Court Action”).



                                                1
       Case 2:20-cv-02070-KHV-JPO Document 1 Filed 02/21/20 Page 2 of 5




       2.      Plaintiff’s Petition in the State Court Action asserts a claim of negligence.

       3.      Removal is timely if it is filed within thirty (30) days after a defendant receives a

copy of an initial pleading “through service or otherwise”. 28 U.S.C. §§ 1441 and 1446.

       4.      Defendant was served with process on January 31, 2020.

       5.      This is a civil action over which this Court has original diversity of citizenship

jurisdiction under 28 U.S.C. § 1332. As such, Defendant may remove this action under 28 U.S.C.

§§ 1441 and 1446.

                               PAPERS FROM REMOVED ACTION

       6.      A true and correct copy of the court file from the State Court Action is attached

hereto as Exhibit A.

                                     REMOVAL IS TIMELY

       7.      A Notice of Removal is required to be filed within thirty (30) days that the

defendant receives a copy of an initial pleading “through service or otherwise”. 28 U.S.C. §

1446(b).

       8.      Defendant was served with process on January 31, 2020.

       9.      This Notice of Removal is being filed on or before February 21, 2020.

                                VENUE REQUIREMENT IS MET

       10.     Venue is proper, in that this Court is the United States District Court for the district

and division corresponding to the place where the State Court Action was pending. 28 U.S.C. §

1441(a).

                               DIVERSITY JURISDICTION EXISTS

       11.     Plaintiff identifies her residence in the State Court File as Johnson County, Kansas.

See Exhibit A, Petition ¶ 1.




                                                  2
       Case 2:20-cv-02070-KHV-JPO Document 1 Filed 02/21/20 Page 3 of 5




       12.      Defendant, for purpose of establishing that complete diversity of citizenship exists

for this controversy, provides the following information:

             a) Walmart, Inc. is a corporation organized and existing under the laws of the State of

                Delaware and maintains its principal office and place of business in the State of

                Arkansas, not having its chief and principal place of business in the State of Kansas

                and is neither a citizen nor a resident of the State of Kansas.

       13.      Accordingly, there exists complete diversity of citizenship in this matter. See 28

U.S.C. § 1332(c).

                       AMOUNT IN CONTROVERSY EXCEEDS $75,000

       14.      A district court has original diversity jurisdiction when “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs . . . .” 28 U.S.C. § 1332(a). A

defendant seeking to remove a matter must prove jurisdictional facts and can do so in several ways,

including “by reference to the plaintiff’s informal estimates or settlement demands.” McPhail v.

Deere & Co., 529 F.3d 947, 954 (10th Cir. 2008) (citing Meridian Security Ins. Co. v. Sadowski,

441 F.3d 536 (7th Cir. 2006). “Furthermore, a plaintiff’s proposed settlement amount ‘is relevant

evidence of the amount in controversy if it appears to reflect a reasonable estimate of the plaintiff’s

claim.” McPhail, 529 F.3d at 956 (citing Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002).

       15.      Plaintiff’s Petition alleges that she sustained damages requiring medical treatment

and that she sustained economic and non-economic damages of less than $75,000. See Exhibit A,

Petition ¶¶ 5 and 6.

       16.      However, Plaintiff’s pre-suit demand states that the potential verdict range for her

claim is $75,000 - $125,000 and demands a settlement of $90,000, amounts all in excess of the

jurisdictional requirement.; Exhibit B, Settlement Brochure, p. 3.




                                                  3
        Case 2:20-cv-02070-KHV-JPO Document 1 Filed 02/21/20 Page 4 of 5




        17.    Thus, even though her Petition appears to limit her damages, Plaintiff has explicitly

asserted that the amount in controversy is $75,000 or above in her Settlement Brochure.

        18.    Based on Plaintiff’s explicit assertions of damages in excess of $75,000, a fact

finder could legally conclude that the amount in controversy in this matter is in excess of $75,000.

                                     REMOVAL IS PROPER

        19.    Removal is proper, in that (i) this action is a civil action pending within the

jurisdiction of the District Court of Johnson County, Kansas; (ii) this action could have been

brought in this jurisdiction; and (iii) the parties are completely diverse. 28 U.S.C. §§ 1441 and

1446.

        20.    The U.S. District Court for the District of Kansas is the appropriate court for

removing this action. See 28 U.S.C. §§ 1441(a) and 1446(a); Local Rule 3.2(a)(3).

                                FILING OF REMOVAL PAPERS

        21.    Promptly upon filing this Notice of Removal, Defendant will give notice in writing

to all parties and will file a copy of this Notice of Removal with the Clerk of the District Court of

Johnson County, Kansas, as required by 28 U.S.C. § 1446(d).

                             DESIGNATION OF PLACE OF TRIAL

        22.    Defendant hereby designates Kansas City, Kansas as the place for trial.

                                          CONCLUSION

        WHEREFORE, Defendant Walmart, Inc. hereby removes the above-captioned action from

the District Court of Johnson County, State of Kansas, and request that further proceedings be

conducted in this Court as provided by law.

        DATED: February 21, 2020.




                                                 4
       Case 2:20-cv-02070-KHV-JPO Document 1 Filed 02/21/20 Page 5 of 5




                                             Respectfully submitted:


                                             /s/ M. Jared Marsh
                                             Lindsay P. Windham            (KS #26212)
                                             M. Jared Marsh                (KS #21111)
                                             HALBROOK WOOD, PC
                                             3500 West 75th Street, Suite 300
                                             Prairie Village, Kansas 66208
                                             TEL: (913) 529-1188
                                             FAX: (913) 529-1199
                                             E-MAIL: lwindham@halbrookwoodlaw.com
                                             E-MAIL: jmarsh@halbrookwoodlaw.com
                                             ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 21st day of February 2020, the foregoing was
electronically mailed to:

James Shetlar
LAW FIRM OF JAMES SHETLAR
8000 Foster
Overland Park, Kansas 66204
TEL: (913) 648-3220
FAX: (913) 648-3357
E-MAIL: jimsheltar@kc.surewest.net


                                             /s/ M. Jared Marsh
                                             ATTORNEY FOR DEFENDANT




                                                5
